Citation Nr: 1200873	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for back disability and if so whether the claim should be granted.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability.

5.  Entitlement to an evaluation in excess of 10 percent prior to March 15, 2011, for left knee disability.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence along with a waiver of consideration by the agency or original jurisdiction.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for back, left shoulder, and left hip disabilities, and an increased evaluation for left knee disability are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Right shoulder disability is manifested by motion limited to the shoulder level on flexion and abduction, but not less than 90 degrees, and pain on motion.

2.  Service connection for back disability was denied in an unappealed rating decision dated in September 1993; the subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to establish the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no more, for a right shoulder disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5003-5201 (2011).

2.  New and material evidence has been presented to reopen a claim for service connection for back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Analysis

Entitlement to service connection for back disability was denied in an unappealed rating decision issued in September 1993 because the evidence failed to show that the Veteran had the claimed disability.  The subsequently received evidence includes medical evidence showing that the Veteran has chronic low back disability.  Since this evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material and reopening of the claim is in order.

II.  Initial Rating

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided the Veteran with the VCAA notice in letters dated in December 2005 and April 2009.  Notice with respect to the disability rating and effective date elements of his claim was provided in April 2009, after the initial adverse determination.  Although fully compliant VCAA notice was provided to the Veteran after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that service treatment records and all available post-service medical evidence identified by the Veteran have been obtained, and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Moreover, at the hearing before the undersigned, the Veteran's attorney stated that he was seeking a 20 percent rating for the Veteran's right shoulder disability.  As explained below, the evidence currently of record is sufficient to establish the Veteran's entitlement to a 20 percent rating for the disability.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Rating Schedule provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence warrants the assignment of an initial 20 percent evaluation, and no more, for right shoulder disability.  The Veteran's disability is manifested by acromioclavicular osteoarthritis with impingement syndrome with range of motion limited to shoulder level on flexion and abduction, but not less than 90 degrees, and pain on motion.

It is noted that the Veteran testified before the undersigned Veterans Law Judge in February 2011.  He both indicated and demonstrated that his right shoulder range of motion was limited to shoulder level due to pain.  The Board finds that the Veteran is both competent and credible in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His testimony is highly probative and weighs in favor of his claim for increase.

The Board acknowledges that various VA treatment records show full or nearly full range of right shoulder motion during the appeal period; however, these records do not address the point at which pain begins on motion.  Also, the report of a VA examination dated in April 2007 shows nearly full abduction.  At this time, right shoulder abduction and flexion were to 160 degrees.  However, the examiner did not identify the point at which pain began; but rather, he noted separately pain with motion.  Additionally, the medical record is replete with notations of right shoulder pain and it is well-established that range of motion may be "functionally" limited by pain.   See DeLuca, supra.  Therefore, the Board finds that the medical evidence, while probative, has diminished probative value vis-à-vis the Veteran's sworn testimony since it did not recognize the point at which pain began on range of motion testing.

The Board has considered whether the Veteran is entitled to a rating greater than 20 percent for right shoulder disability.  However, neither the lay nor the medical evidence reflects ankylosis (scapula and humerus moving as one piece); right shoulder limitation of motion that more nearly approximates limitation to midway between the side and shoulder level; impairment of the humerus with loss of head (flail joint), non-union (false flail joint), or fibrous union of, or recurrent dislocation, or malunion with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5202.  The Board notes that Diagnostic Code 5203, impairment of clavicle or scapula, provides a maximum 20 percent evaluation for major or minor extremity disability; therefore, a higher rating is not available under this provision.

To the extent that the Veteran has pain, weakness, fatigability, or incoordination of the right shoulder, the Board finds that these symptoms are contemplated by the newly assigned 20 percent disability evaluation for right shoulder disability.  DeLuca, supra.

Consideration has been given to assigning a staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, at no distinct period under review does the disability warrant a schedular rating in excess of 20 percent.  Therefore, a uniform 20 percent rating is warranted.

Finally, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.





ORDER

A 20 percent initial disability evaluation for right shoulder disability is granted subject to the criteria governing the award of monetary benefits.

New and material evidence having been presented, reopening of the claim for service connection for back disability is granted.


REMAND

Back, Left Shoulder, and Left Hip Disabilities

The Veteran seeks service connection for back, left shoulder, and left hip disabilities.  He avers that these disabilities are secondary to service-connected disability of the left knee and/or right shoulder.

The law provides that disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran underwent VA examination in April 2007 for the left shoulder and left hip.  The examiner opined that the Veteran's bilateral hip condition was not caused or related to service, or service-connected knee disability.  He also opined that the left hip femoral acetabular impingement was a congenital condition that may be exacerbated by, but not caused by, physical activity.

The Veteran also underwent VA examination in April 2007 for the spine.  The examiner opined that degenerative disc disease with chronic low back pain was less likely than not related to injuries incurred in service or service-connected knee condition.

In regard to the April 2007 VA medical opinion on the left shoulder and left hip, the Board observes that the report contains no rationale for the opinion, and fails to address whether either the currently shown left shoulder or left hip disorders are aggravated by service-connected disability.  The examiner's opinion was based on "the physical examination and radiographic findings," but he did not explain the significance of any specific examination or radiographic findings in the context of his opinion.  Therefore, the Board finds that the medical opinion is inadequate.  As to the April 2007 VA medical opinion on the spine, the medical opinion is inadequate as it does not address aggravation of the nonservice-connected disability by service-connected disability.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Left Knee Disability

The Court has held that, when a notice of disagreement (NOD) has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Here, in a March 2011 rating decision, the RO assigned for right total knee arthroplasty a 100 percent rating from March 15, 2011, and a 30 percent evaluation from May 1, 2012.  Thereafter, in February 2010, the Veteran submitted a timely NOD.  No SOC has been issued on this claim.  Therefore, the originating agency  must provide the Veteran with an SOC on this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be sent an SOC on the claim for increase for left knee disability.  The Veteran should be informed of the requirements to perfect an appeal on this new issue.  If the Veteran perfects an appeal on this issue, the RO or the AMC should ensure that all indicated development is completed before the issue is returned to the Board for further appellate action.

2.  Reports of VA examinations dated in April 2007 should be returned to the examiners for an addendum that provides a complete medical opinion and rationale.  The claims folders must be provided to each examiner for review.  

The VA examiner of the back must provide an opinion with respect to each back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is attributable to service or service-connected disability.  Likewise, the VA examiner of the left shoulder and left hip must provide an opinion with respect to each disability of the left shoulder and left hip present during the period of the claims is attributable to service or service-connected disability.  It is noted that secondary service connection means disability that is proximately due to or aggravated by service-connected disability.  It is further noted that "aggravation" means a permanent increase in the severity of the underlying disability beyond natural progression.

* In regard to left shoulder disability, the examiner should specifically address whether any currently shown disorder of the left shoulder is proximately due to or aggravated by the Veteran's service-connected right shoulder disability.

* In regard to the left hip, the examiner shoulder specifically address whether any currently shown disorder is proximately due to or aggravated by the Veteran's service-connected left knee disability.

* In regard to the spine, the examiner shoulder specifically address whether any currently shown disorder is proximately due to or aggravated by the Veteran's service-connected left knee or right shoulder disabilities.

The examiner may state his opinions in terms of likelihood (likely, unlikely, at least as likely as not) (the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


